Citation Nr: 1141999	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-41 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (flat feet), to include as secondary to a service-connected left ankle disability.

2.  Entitlement to a disability evaluation in excess of 10 percent for headaches, residual of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990, and from January 31 to March 8, 1991.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of August 2004, January 2005, February 2007, and June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In an April 2008 decision, the Board, in pertinent part, denied entitlement to service connection for pes planus and a right knee disability.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court vacated the Board's April 2008 decision to the extent that such decision denied entitlement to service connection for pes planus and a right knee disability, and, in so doing, remanded the Veteran's case to the Board for action consistent with a May 2009 Joint Motion for Partial Remand.  

In November 2009, the Board remanded the service connection claims for pes planus and right knee disability for further development.

During the pendency of the appeal, VA received the Veteran's increased rating claim for residuals of a TBI, which was then evaluated as 10 percent disabling.  In an August 2009 rating decision, the RO denied the increased rating claim.  After receiving the Veteran's notice of disagreement in the same month, the RO issued a statement of the case in May 2010.  The Veteran subsequently perfected an appeal of such issue and it has been merged into the instant appeal.

The Board further notes that in a May 2011 rating decision, the RO granted service connection for right knee strain, assigning a 10 percent evaluation, effective March 5, 2004.  This grant constitutes a complete grant of the benefits sought.  Thus the issue of entitlement to service connection for a right knee disability is no longer on appeal.

FINDINGS OF FACT

1.  Pes planus was not found on examination upon entry into active service.

2.  The presumption of soundness has not been rebutted by clear and unmistakable evidence that pes planus was present prior to service and did not undergo an increase in severity during service.

3.  The Veteran was diagnosed with pes planus during service, and the competent and credible lay and medical evidence shows that he has had continuing foot symptoms since service discharge.

4.  The Veteran reports headaches with occasional blurry vision and numbness above the right eye; neither a diagnosis of multi-infarct dementia associated with brain trauma nor characteristic prostrating attacks occurring on an average once a month over the last several months have been shown.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus had its onset during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for an evaluation in excess of 10 percent for headaches, residuals of TBI, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.124a, Diagnostic Codes 8045 (2007, 2010), 8100 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board further notes that the United States Court of Appeals for the Federal Circuit recently vacated the previous decision of the Court in Vazquez v. Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Herein, the Board grants service connection for pes planus.  In light of this favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary with respect to the pes planus claim, and that deciding such claim at this time is not prejudicial to the Veteran.

As to the increased rating claim on appeal, VCAA notice requirements have been satisfied by virtue of a September 2009 letter sent to the Veteran.   This letter informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the increased rating claim was readjudicated by way of a May 2010 statement of the case, and a June 2011 supplemental statement of the case.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, and private medical evidence.  The Veteran has undergone VA examinations in conjunction with these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claim for Bilateral Pes Planus
					
a.  Factual Background

The Veteran seeks service connection for bilateral pes planus.  His 1986 reports of Medical Examination and History, conducted for the purpose of entry into service, are silent for any finding or report of a foot disability, to include pes planus.  

During service, in July 1987, the Veteran sought treatment for foot complaints and was diagnosed with bilateral pes planus.

At the time of a service separation examination in May 1990, the Veteran specifically denied that he had ever had "foot trouble."  A physical examination of the Veteran's feet conducted at that time was within normal limits, and no pertinent diagnosis was noted.  

During a post-service VA general medical examination conducted in April 1991, there is no indication that pes planus was diagnosed.

According to a VA orthopedic examination dated in August 2006, pes planus was noted.  At the time of that examination, it was "abundantly evident" that the Veteran's flat feet had existed for a "considerable" period of time.

Following a VA podiatric examination in May 2007, it was noted that, upon questioning, the Veteran endorsed the presence of "preservice flat feet."  According to the examiner, the evidence of record (including the Veteran's claims folder) led to the medical conclusion that the Veteran's pes planus was a "congenital condition" which existed prior to his entry upon active duty, and which had not progressed beyond the expected state for a person of the Veteran's age. Further noted was that the Veteran's pes planus was "less likely than not" due to, caused by, or aggravated by his active military service. In the opinion of the examiner, there was no clinical or diagnostic evidence indicating that the Veteran's pre-service pes planus had been caused or aggravated by his service-connected left ankle condition, in particular, given the absence of radiographic evidence of left ankle pathology.

In an addendum dated in May 2007, it was noted that the evidence of record, including current subjective and objective evidence, led to the clear and unmistakable medical conclusion that the Veteran's pes planus preexisted his active military service, and that any treatment in service represented only the natural progress of that preexisting condition, without evidence of any permanent abnormal worsening.

Pursuant to the Board's 2009 remand, the Veteran underwent an additional examination of the feet.  After examining the Veteran, a March 2010 VA examiner diagnosed him with "flexible pes planus with associated ligamentous laxity, pre-existing his active duty."  In an addendum dated in May 2010, the examiner indicated that he found evidence that the Veteran's pes planus predated his service and noted the Veteran's statement that he had had flat feet since childhood.  The examiner stated that it is still his opinion that the Veteran's pes planus deformity is not caused by or a result of his military service.

An additional opinion was requested.  According to a November 2010 VA opinion, another examiner opined that the Veteran's bilateral pes planus clearly and unmistakably preexisted his entry upon active service.  In arriving at such opinion, the examiner relied on his review of the claims file and the statements made to him during face to face interviews and examinations.  The examiner further opined that the Veteran's pes planus did not clearly and unmistakably undergo a clinically identifiable permanent increase during service beyond its natural progression.  This opinion was based on a review of the claims file, the clinical examinations, and the x-rays of the feet.


b.  Legal Criteria for Service Connection Claim

In order to establish direct service connection, three elements must be established. There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Further, service connection may be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

At the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. §§ 1111, 1132.  For those disorders that preexisted service and were worsened or "aggravated" during such service, a Veteran may obtain service connection.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2002).

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a) (b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. The General Counsel concluded that VA is required to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77.
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

c.  Analysis

The Veteran is currently diagnosed with bilateral pes planus, and maintains that such disability is related to his active service.  

At the outset, the Board must determine whether the Veteran's pes planus pre-existed service.  Having reviewed the entire record, the Board concludes that the evidence does not show that the Veteran's pes planus clearly and unmistakably existed prior to service.  Significantly, pes planus was not noted on the Veteran's entrance examination report.  The Board acknowledges the 2007 and 2010 VA opinions; however, it appears that the May 2007 examiner did not understand the correct dates of the Veteran's time in service. The May 2007 examiner incorrectly noted that the Veteran's service was limited to February 14, 1991 to March 9, 1991, which was contrary to the evidence of record which indicated that, in addition to that period of service, the Veteran served on active duty from August 1986 to August 1990, and from January 31, 1991 to February 14 of that same year.  Moreover, although the Veteran's service periods were emphasized in the prior remand, it is unclear whether the 2010 examiners understood the correct dates.  The Board further notes that the examiners appeared to have relied, in large part, on the Veteran's statements that he had flat feet since childhood.  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Although the Veteran is competent to report observable symptoms, his statement alone does not amount to clear and unmistakable evidence that it preexisted service.  

Lastly, the Board notes that rationale provided by the 2010 examiner to the effect that the Veteran had an October 1984 ankle injury does not support his opinion that pes planus preexisted service.  

Thus, in light of the above, the presumption of soundness attaches with respect to any preexisting pes planus and has not been rebutted by clear and unmistakable evidence, as required under 38 U.S.C.A. § 1111.  See 38 C.F.R. § 3.304(b)(1); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

Having determined that the Veteran is presumed to have been sound upon entrance with respect to any foot problems, the Board must determine whether there is evidence of a foot disability in service.  In this regard, a July 1987 service record shows a diagnosis of pes planus.  

Therefore, the disposistive issue in this case is whether there is evidence of a nexus between the Veteran's pes planus and service, or evidence of continuing foot symptoms since service.  

As indicated, the 2007 and 2010 VA opinions of record are deemed inadequate for rating purposes, and in any event, these opinions were based on the premise that the Veteran had pre-service bilateral pes planus and do not reflect consideration and analysis of the Veteran's account of continuity of bilateral foot symptomatology since separation from service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Although his statements do not amount to clear and unmistakable evidence, his statements as to foot pain during service and since service are deemed competent, at the very least.  His statements as to pes planus during service and thereafter are also considered credible and are generally consistent with the medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) 

Accordingly, in light of the current diagnosis of bilateral pes planus, the diagnosis of the same during service, and the Veteran's competent report of continuing foot pain since service, the Board, resolving any doubt in his favor, finds that service connection is warranted.  As service connection for bilateral pes planus is granted herein, it is unnecessary to analyze the claim on a secondary basis.  Service connection for bilateral pes planus is granted.

III.  Claim for Higher Rating

The Veteran is currently in receipt of a 10 percent evaluation for headaches, residual of trauma above the right eye.  He maintains that his disability warrants a higher evaluation.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected headaches, a residual of trauma above the right eye, are currently evaluated as 10 percent disabling, pursuant to Diagnostic Code 9304-8045.  

Traumatic brain disease was previously rated under Diagnostic 8045, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010).

The protocol for TBIs was revised during the pendency of this appeal. See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  In this case, the Veteran's increased rating claim was received in April 2009, therefore the revised criteria apply.     

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5):  A Veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Evidence relevant to the severity of the Veteran's residual headaches includes a July 2009 VA examination report.  At the examination, the Veteran reported post concussion symptoms to include headache with occasional blurred vision.  He denied dizziness, subjective memory problems, posttraumatic amnesia, and other cognitive difficulties.   He described his sleep as intermittent and reported strange dreams.  The examiner indicated that on examination there was no physical evidence or residuals of a traumatic brain injury.  Social interaction was appropriate.  Subjectively, the Veteran verbalized independence in all activities of daily living and instrumental activities of daily living.  There was no report or complaint of inability to recall or complete tasks that were done prior to claimed head injury (no apraxia).  The Veteran is capable of managing his own financial affairs.  There was no objective evidence of mental incompetency preventing the Veteran of managing benefit payments in his own best interest.  The examiner noted that the Veteran's ability to manage finances is evidence of executive functioning with the ability to organize, read bills, pay bills, and manage financial accounts. Cognitively, the examiner noted that the Veteran demonstrates good attention, concentration, and executive functioning with driving.  Motor activity was regarded as normal; this was evidenced by good proprioception, no pronator drift, steady gait, normal neurological examination, and no complaints of forgetting how to complete tasks that were done prior to the claimed head injury.  

During the examination, the Veteran had a normal autonomic nervous system as evidenced by heart with regular rate and rhythm.  There were no symptoms of orthostatic hypotension, and respirations were even and unlabored.  Bowel sounds were active.  Visual spatial orientation was within normal limits.  He reported having the ability to judge distances.  He denied any vehicular altercations since the claimed TBI, as driving requires good visual spatial orientation to avoid stopping the vehicle too far into an intersection and driving over the median into oncoming traffic.  It also requires maintaining a safe distance from the outer edge of the road.  The Veteran's communication was appropriate as evidenced by the Veteran's self report of an ability to understand the spoken word and self report of reading and understanding road signs.  His consciousness was normal.  He was alert and oriented.  

The Veteran had grossly normal vision and normal eye motion.  He reported a slight decrease in light touch sensation over the right eye and hyperesthesia to the right temple area.  There was no evidence of functional disability.  The Veteran reported migraine-type headaches that were generally mild and do not require medication and 3 to 4 headaches a month that do require treatment with medications.  The Veteran stated that his symptoms are stable.  There was no evidence of functional disability. 

The Veteran's July 2009 VA psychiatric examination was essentially normal and the examiner opined that there are no cognitive or psychosocial symptoms that could be attributed to a brain injury.  No mental disability was diagnosed.  The Veteran works part time for the Postal Service.   

The Veteran underwent an additional VA "TBI" examination in January 2010.  He was noted as a good historian and participated well in the examination.  The Veteran had good eye contact.  He exhibited no unusual behavior or mannerisms.  The Veteran's comprehension, coherence of response, and emotional reactions were considered normal.  The Veteran had a quick and clear recall of past and present events.  Examination of the head and neck was essentially normal.  There were no lumps, lesions, or tenderness.  There was no drooping or involuntary movement of the face.  His neck was supple with full range of motion and no complaints of pain.  External eye, pupil reaction, and eye movements were normal.  There was a slight decrease in light touch around right eye or mild hyperesthesia of the lateral aspect of the eye.  Upon palpation of the ears, there was no pain.  No lesions were on the pinna or tragus were seen.  The external auditory canal was without stenosis.  There was no significant cerumen, and no lesions.  His tympanic membrane was intact.  There was no erythema or retraction or middle ear effusion.  Cone of light was visible, and ossicles were without obvious abnormality.  The Veteran's hearing was grossly intact.  

The Veteran's respirations were even and non-labored.  There was no tachypnea, respiratory distress, or use of accessory muscles and intercostals retractions.  There was good air movement.  A history of hypertension was noted.  There was no jaw misalignment or cracked or missing teeth.  

Examination of the abdomen was essentially normal.  Motor examination did not reveal any tremor fasciculations, incoordination, spasticity, or other abnormal movements.  There was no pronator drift or apraxia.  Neurologically, vibratory sensation and light touch were equal, bilaterally (except around right eye).  There was no atrophy of the muscles.  Reflexes demonstrated good coordination.  The Veteran was able to stand on one leg while doing shallow knee bends without losing balance.  There was no visible muscle atrophy or loss of muscle tone.  Joints and muscles were symmetric.  There was no swelling, masses, deformity, tenderness on palpation of the joints.  There was full range of motion in the upper and lower extremities.  Muscle strength was 5/5.  Sensory and cerebellar examinations were normal.  Cranial nerves were grossly intact.  

Assessment included the following - The examiner noted that because the Veteran did not report feeling dazed or confused after his in-service facial injury, he does not fulfill the criteria consistent with mild traumatic brain injury as defined by VA.  The examiner noted that examination showed no physical evidence or residuals of a traumatic brain injury, and social interaction was appropriate.  Subjectively the Veteran indicated independence in all daily living activities.  He reported tension type headaches that are generally mild and do not require medication, and 3-4 migraine headaches per month requiring medication.  The Veteran indicated that his headache symptoms are stable and that he has not missed work because of them.  There is no evidence of functional disability or evidence of increased functional disability secondary to headaches.   

On VA mental status examination conducted in January 2010, the Veteran maintained good eye contact, and his voice was normal in tone and pace.  His affect was full ranging and appropriate.  His underlying mood was calm, composed, and euthymic.  He traced the conversation well and there was no impairment of concentration or attention span.  He obtained a score of 29/30 on the mini-mental status examination which is not suggestive of any cognitive limitations.  Serial 7's were rapidly performed and were accurate.  He was able to spell the word "WORLD" both forwards and backwards, was able to recall three words on immediate presentation, and was able to recall 2 of the 3 words after a five minute delay.  He was also able to follow a three-step command and from his description, his judgment appeared to be intact.  Psychomotor activity was within normal limits.  He did not appear to be experiencing any memory difficulties.  His thinking was logical and goal-oriented and there were no indications of a thought disorder.  

The examiner concluded that the Veteran did not carry a psychiatric diagnosis, indicating that the Veteran did not display any symptoms that would lead to a psychiatric diagnosis.  The examiner explained that the Veteran did not present with any mental health complaints and there were no indications of emotional problems.  In terms of psychiatric symptoms on occupational and social functioning, the examiner felt that the symptoms are not severe enough to require continuous medication nor does the Veteran have any psychiatric symptoms that were severe enough to interfere with occupational and social functioning.  The Veteran's long and continuous work history was noted.  

The examiner also noted that the Veteran has demonstrated an ability to function well in job settings, and is intellectually capable and should have no difficulty understanding, remembering and carrying out details as well as simple directions.  It was also noted that the Veteran has good social skills and can relate adequately to others in the workplace, as well as in his personal life.  The examiner indicated that the Veteran has maintained a long-term marital relationship and is currently and actively involved in the raising of his child.  He denied any drug or alcohol difficulties, and has no history of alcohol treatment.  The examiner further indicated that the Veteran's activities of daily living appear to be intact and he is able to live independently and take care of his own needs.  Judgment, insight, and abstract reasoning did not appear to be problematic.  The examiner summarized the examination by indicating that the Veteran had no complaints of impairment of memory, attention, concentration or executive functions.  His judgment appeared to be normal.  The Veteran's social interactions are routinely appropriate, and his visual/spatial orientation appeared to be normal.  His subjective symptoms do not interfere with work, activities of daily living, family, or other close relationships.  Moreover, neurobehavioral effects do not interfere with workplace or social interactions.  The Veteran was able to communicate by spoken and written language.  There were no indications of receptive or expressive aphasia.  His consciousness appeared to be normal.  In brief, the examiner indicated that the Veteran does not exhibit any psychiatric symptoms that would lead to a psychiatric diagnosis.  He did not display any symptoms of a cognitive nature secondary to the head injury suffered during service.  

Having reviewed the entire record, the Board finds that a higher evaluation is not warranted for the Veteran's residuals of TBI.  As to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, effective prior to October 23, 2008, an evaluation in excess of 10 percent is not warranted because the evidence does not show that the Veteran has been diagnosed with multi-infarct dementia associated with brain trauma.  There is clearly no evidence of multi-infarct dementia in the record.

Under revised version of Diagnostic Code 8045, an evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of a TBI are evaluated separately. 

At this time, the Board notes that the Veteran does not exhibit psychiatric symptoms that would lead to a psychiatric diagnosis.  Additionally, a level of severity of "0" impairment has been assigned for Memory, attention, concentration, and executive functions.  There are no complaints of impairment of memory, attention, concentration, or executive functions.  VA examination in January 2010.  A level "1" impairment is not indicated.

The Veteran's Judgment has been assigned a level of "0" severity as well.  The Veteran's judgment appeared normal.  VA examination in January 2010.  The assignment of a level "1" impairment is not indicated.

In this case, the record shows that Veteran's symptomatology due to his TBI reveals the following assigned facets.  A level of severity of "0" has been assigned for the Social interaction facet, indicating that the Veteran's social interaction is normal, as evidenced by medical evidence of record, to include the VA examination reports dated in 2009 and 2010.  Significantly, a higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate. 

A level of severity of "0" has been assigned for the Orientation facet.  A review of the evidence shows that the Veteran has been consistently evaluated as oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless there is evidence of being occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation. 

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet.  During the 2009 and 2010 examinations, the Veteran's motor activity was regarded as normal.  The examiner noted that the Veteran has good proprioception, no pronator drift, a steady gait, a normal neurological examination, and no complaints of forgetting how to complete tasks that were done prior to claimed head injury.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia.  In this case, apraxia has not been shown.  

A level of severity of "0" has also been assigned for the visual spatial orientation facet, based on the July 2009 VA examiner's finding that the Veteran's spatial orientation was within the normal range. There was no evidence of impairment. A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired. 

A level of severity of "0" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of subjective symptoms that do not interfere with work, daily living activities, or relationships (work, family, or other close ones).  Although in this case the Veteran reports headaches and numbness above his right eye, the medical evidence reflects that such symptoms do not interfere with the Veteran's life.  As indicated, he is working part time and has not reported an incident in which his headaches mildly interfered with his work.  The Veteran reports that his headaches are stable, and the medical evidence describes them as mild.  A higher level of severity of "1" is not warranted for Subjective symptoms facet unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  

A level of severity of "0" has been assigned for the Communication facet. The evidence of record shows that the Veteran's speech and communication have been evaluated as normal. A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  The record shows that the Veteran can communicate complex ideas. 

The Board notes that the Veteran's headaches were initially assigned a 10 percent evaluation under the former Diagnostic Code 8045.  Based on the evidence of record, the Veteran's disability is not consistent with even a 10 percent evaluation under the current criteria for rating TBI's, however the Board will not disturb that evaluation.  

The Board has also considered the Veteran's disability under Diagnostic Code 8100 for migraine headaches.  Under Diagnostic Code 8100, a 10 percent evaluation may be assigned for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation requires characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Neither VA regulations nor the Court have defined "prostrating."  38 C.F.R. § 4.124a.  The rating criteria do not define "prostrating" nor has the Court.  Cf. Fenderson v. West,  12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  For general medical purposes, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).
In this case, the Veteran reports having 3-4 "minor" headaches a week, and a "major" headache once a week lasting from 20 minutes to a couple of hours and requiring prescription medication (see January 2010 VA TBI examination report).  He also reports occasional blurry vision and some photophobia and phonophobia.  Nevertheless, the record contains no indication that the Veteran's headaches are characteristic of prostrating attacks in nature.  The Veteran himself has consistently described most of his headaches as generally mild and stable, and even considering the one major headache per week; he reports that he usually can continue to work.  He has not missed any work due to his headaches and there is no medical evidence of any functional disability secondary to his headache.  There is no evidence of the Veteran having had any CT or MRI scans.  Moreover, the January 2010 report specifically notes that there have been no incapacitating events in the last 12 months, and there is no indication in the record that a physician has ordered bedrest for any prostrating headaches.  Therefore, Board concludes that an evaluation higher than 10 percent is not warranted for the Veteran's headaches under Diagnostic Code 8100, as the evidence fails to show characteristic prostrating attacks occurring on an average once a month over the last several months.   

Based on the foregoing, the Board finds that the increased rating claim must be denied.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected residuals of TBI.  The evidence reflects that such disability is primarily productive of subjective symptoms such as headaches and numbness over the right eye, manifestations which are contemplated in the rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to a disability evaluation in excess of 10 percent for headaches, residuals of TBI, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


